ORMOND, J.
Wherever it is doubtful, from the face of the contract, whether it was intended to be obligatory on the person signing it, or to operate against, and be binding on, some third person as his principal, parol evidence is admissible to explain the instrument, and show the true nature of the transaction. [Lazarus v. Shearer, 2 Ala. Rep. 718.]
Such appears to be the character of the note in this case, and the issue to be tried by the jury was, whether the note was made by Deshler in his individual capacity, or as the agent of the Tuscumbia, Courtland and Decatur Rail Road Company, and so received by the payee: upon this issue, it is clear the onus was upon the plaintiff in error. Prima facie, the note bound him individually, and his plea was, that admitting such to be the prima facie intendment, the fact was otherwise, and was known to be so by the payee, when he received it; he therefore assumed the burden of showing that such was the fact. The making of the note by the plaintiff in error was a fact admitted by the pleadings; it was therefore unnecessary to read it to the jury as evidence, but the reading of it could not prejudice the defendant. The note was before the jury without a formal reading ofit, to enable the plaintiff in error, by testimony, to explain and show in what charac*188ter it was made; it results therefore, necessarily, that it was not error for the court to refuse to exclude it ifom the jury.
The endorsement which was also read to the jury, is to the following effect: “ This note has been transferred to Mr. L. M. Guy, by J. Weatherby.” This endorsement, although not in the usual form, is certainly sufficient to transfer the legal title to the note, if it was made by Weatherby, who was the payee of the note. It is declared on as the assignment of Weatherby, and under our statute, did not require to be proved, unless the assignment was denied on oath. [Aik. Dig. 283.] No such plea was interposed, and the court therefore did not err in refusing to exclude it from the jury.
There is no error in the record, and it must therefore be affirmed.